DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are pending, independent Claim 13 having been newly added.  Claims 1-13 are under consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant's arguments filed 04/07/2022 (the “Reply”) have been fully considered but they are not persuasive.  
As an initial matter, Applicant asserts the preamble of Claim 1 should be treated as a claim limitation.  Examiner respectfully disagrees.  For clarity of the record, Examiner notes the preamble is and has been considered; however, it is not and has not been treated as a claim limitation for the purposes of examination.
Regarding Applicant’s characterization of Okada as an endoscopic treatment tool and limited to the specific embodiments provided in the disclosure, Examiner respectfully disagrees.  To set the stage as to what Okada discloses and was relied upon for disclosing, consider paragraph [0002] (the Technical Field) which states the invention is “related to a medical device such as an endoscope or a treatment tool including a bending portion and a wire arranged in the bending portion.”  Setting aside the paramount issue of whether the preamble is limiting or not, the description in Okada of the medical device includes “a treatment tool”.   Treatment tool is a broad term; indeed, medical device itself is a broad term.  That Okada does not specifically list an endotracheal tube is of no consequence since Okada teaches a medical device that can be inserted into a natural opening of a patient (see, paragraph [0097]) and since the various devices identified in Okada is a non-exhaustive list of examples.  
Examiner notes Okada and the instant application are in the same field of endeavor of using force transmission elements, such as control wires to bend a distal end of a medical device.  Broadly speaking, Okada is directed to a treatment tool including a bending portion and a wire arranged in the bending portion.  In a discussion of the background of the invention and the art, Okada discloses at paragraph [0003]:
Conventionally, as a method of changing the direction of the distal end of a medical device such as an endoscope or a treatment tool, it is known to provide a bending portion at the distal end of the medical device. In a medical device including a bending portion, a pair of wires is arranged inside the bending portion and each of the pair of wires is fixed to a predetermined portion of the bending portion.  For example, a user of a medical device bends a bending portion in a predetermined direction by pulling one wire of a pair of wires at hand, and releases the bending of the bending portion by returning the one wire to the position before the pulling while pulling the other wire at hand.  Emphasis added

That is, it is known to incorporate a wire down the length of a medical device and pull and release the wire to actuate/articulate the distal end of the medical device.  Since the novelty cannot lie with the pull-wire mechanics of the medical device, it is difficult to make the leap that it was known to do this, but only in certain medical devices comprising insertion tubes, such as catheters, but not in other medical devices comprising insertions tubes, such as endotracheal tubes.  Okada discloses this was known to do in medical devices.
As further part of the background of the invention and the art, Okada discloses at paragraph [0008] the notion that:
when selectively inserting and pushing a medical device into a luminal tissue having a bifurcation, it is necessary to bend the bending portion so that the distal end of the medical device is directed in the direction of advance of the medical device, which changes sequentially. However, if the bending of the bending portion is not reliably released, at the bifurcation of the luminal tissue, the distal end of the medical device cannot be directed in the advancing direction of the medical device, and thus it will be difficult to introduce the medical device to the target site and continue appropriate treatment.

Certainly, this notion applies to a number of bifurcations in the body including the bifurcation in the throat at the epiglottis and between the trachea and the esophagus.  
Notably, Okada seeks to reduce the multiple wires need to bend the distal end thus reducing the size of the diameter of the insertion portion and making a more mechanically simple design for operation (see paragraph [0010]).  To that end, that a particular embodiment in Okada is directed to one exemplary natural opening and not another does not limit the natural opening into which the medical device of Okada can be inserted, particularly in view of the goal of Okada to reduce the diameter of the distal end.  Indeed, a reduced diameter of the insertion portion would appear to suggest easier access to more natural openings.  The versatility of the Okada medical device being inserted into other natural openings of a patient (e.g., paragraph [0174] compels being able to introduce it into the trachea.  Nowhere does Okada teach away from inserting the medical device into the trachea.
For clarity of the record, Examiner notes the difference between a medical device and an endotracheal tube has not been made clear on the record and remains unclear.  In the Reply, Applicant provides no definition of what an endotracheal tube is (or is not), nor points out what in Okada is lacking in structure in order to be considered an endotracheal tube.  Okada is a medical device comprising an insertion portion that is a tube.  Okaka can be inserted into the trachea.  The record is silent as to what structure Applicant believes an endotracheal tube should take and it is not clear on its face that such structure would even distinguish from the medical device of Okada.
Returning to the paramount question as to whether the preamble “must be given patentable weight” that is “required” by the cited case law, Examiner maintains the position that a mere assertion that a preamble breathes life and meaning into the claim is not persuasive absent supporting evidence.  MPEP 2111.02 begins by stating “determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim.”  There being no bright line rule as to whether the preamble is limiting or not, we turn to the evidence presented.  There is no evidence on the record to support the notion the preamble of Claim 1 is necessary to give life, meaning, and vitality to the claim other than a statement amounting to attorney argument.  MPEP 2111.02 guides that unless any distinct definition of any of the claimed invention’s limitations is stated by the preamble, then the preamble is not considered a limitation and is of no significance to claim construction.  MPEP 2111.02 also states “[D]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference … between the claimed invention and the prior art. If so, the recitation serves to limit the claim.”  In this case, the endotracheal tube does not limit the claims because even if endotracheal tube is considered functional, there is still no resulting structural difference between Claim 1 and Okada.  Indeed, Applicant does not argue any structural elements are missing from Okada, only that the preamble is an endotracheal tube and Okada is a medical device that is not an endotracheal tube.  To resolve the inquiry, Examiner looked to the claim as a whole for evidence of the preamble being limiting and found none.  To the contrary, the body of the claim is directed to the bending nature of the distal end using a control wire under tension to achieve such bend; the body of the claim is absent any type of limitation directed to intubation; and the claim body does not refer back to the word “endotracheal” in, or in any way rely on, the preamble.  
Therefore, for at least these reasons, the rejection of Claim 1 (and claims dependent therefrom) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding Claim 13, the present invention does not enable one of ordinary skill in the art to make “the wire forming a straight line bridge across each opening when the endotracheal tube is in the second curved position.”  Although it appears Fig. 4 supports the claim limitation, it is unclear how the “straight line” bridge across “each” opening is constructed.  Notably, the wire bridging the cutouts/openings were asserted as a point of novelty during the interview held on 7 April, 2022.
A claim fails to meet the enablement requirement when the experimentation needed to make or use the invention is “undue” or “unreasonable.”  MPEP § 2164.01 (citing Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916)). The following factors may be considered when determining whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue:” 
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims

In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
In this case, the inquiry into the Wands factors provide a preponderance of evidence of non-enablement: 
The nature of the invention, the state of the prior art, and the relative skill of those in the art.  “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.  The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art.”  MPEP § 2164.05(a).  Here, the claimed invention includes the wire forming a straight line bridge across each opening when the endotracheal tube is in the second curved position.  The art provides particular details and the references disclose how to accomplish the claimed structure of the wire forming a straight line bridge across each opening when the distal end of a medical device is in a curved position, each piece of art differing on the technical aspects thereof.  See e.g., US Patent Application no. 2020/0367722 (describing proximal end of each control line 38a-d is fixedly mounted to the proximal end 20 of the air tube 10 by a weldment 39, or other permanent means of attachment, and the distal end of each control line 38a-d is fixedly mounted to the distal end of the air tube 10 by a weldment 39. The major portion of the control lines 38a-d, between the proximal and distal ends 18, 20 of air tube 10, are free to move within the passageways 36a-d.); US Patent no. 6,539,942 (describing The L-shaped configuration is activated by a wire 20 a attached to the actuator and extending from a jaw of the handgrip control mechanism 24 and passing through the device to the first interlinked ring 20 b. The amount of force applied to the hand-grip 24 forces the actuator up, thereby tensioning the wire 20 a which is connected to the last interlinked ring 20 b, thereby controlling the degree of bend in the distal end 10 a of the device 4); US Patent no. 5,304,131 (describing various shapes of openings and a pull-wire in the insertion portion that is fixed and the distal and proximal ends); and US Patent Application no. 2017/0203075 (describing symmetrical slits 14, on the concave surface of the bite block 2, allow control wire 4 to pass therethrough and enter passageway 18 inside the tube wall. Wire 6 may enter through an opposing symmetrical slit 14, locating on the convex side of endotracheal tube. For the ease of articulator assembly in manufacture, the center slit 14 can be enlarged and shaped in any manner as would be deemed fit by a persona having ordinary skill in the art.  The wire is tensioned by a lever.).
The quantity of experimentation necessary. Under this factor, the MPEP provides an example where a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be non-enabling, in part because there was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must be specifically constructed or modified for applicant’s system. MPEP § 2164.06(a)(I.) 13. (citing In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976)). In this case, the Applicants disclosure provides little more than an outside, perspective view of the tube with openings and the wire exposed in the openings (Fig. 4).  The specification does not provide an example of how the wire is attached across each opening to ensure a straight line thereacross, let alone a description of how to construct the openings with respect to the wire lumen and the wire for attachment to create a straight line when the distal end is bent nor how the slack is removed from the wire.
The amount of direction or guidance presented. The only guidance provided in the written description is with regard to the wire being disposed in a lumen and secured to the tube at the proximal and distal ends of the tube in paragraph [0021].  Applicant fails to provide any instructions or even the necessary components for making the wire form a straight line bridge across each opening when the endotracheal tube is in the second curved position.
The presence or absence of working examples. The specification does not contain any working examples of forming a straight line bridge across each opening when the endotracheal tube is in the second curved position.
The breadth of the claims.  With respect to this factor, the MPEP guides that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.” MPEP § 2164.08 (citing AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003) In re Moore, 439 F.2d 1232, 1236 7 (CCPA 1971)).  In other words, there should be a “reasonable correlation” between the scope of enablement and the scope of the claims. MPEP § 2164.08.  Independent Claim 13 is not limited to any one embodiment of a wire or to any one embodiment of openings.  In contrast, the “configured to” language makes the claim so broad that it reasonably encompasses any and all openings across which wires are capable of being pulled to tension the distal end of the medical device.  In contrast, the specification fails to provide a single example out of the infinite possible designs for the wire to bridge the openings, the openings themselves and the formation of a straight line across each of multiple openings that fall within the scope of the “configured to” language.
Based on the above factual findings, the Examiner finds that the Applicant failed to provide sufficient information regarding the subject matter of Claim 13 so as to enable one skilled in the pertinent art to make and use the claimed invention for at least the reason that experimentation needed to make or use the invention is “undue” or “unreasonable,”   Accordingly, Claim 1 is rejected under § 112, first paragraph for lack of enablement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada (US PG PUB 2021/0015349; hereinafter “Okada”).
As to Claim 1, Okada discloses an endotracheal tube (e.g., Fig. 8A, 8B) including: 
a main tubular portion (e.g., 3, Fig. 8B, paragraph [0089]) including a distal end and a proximal end opposite the distal end (by definition and so notated in paragraph [0089]), the main tubular portion including a central lumen (e.g., second conduit 3b, Fig. 8B, paragraph [0089]) at least in part defined by a wall of the main tubular portion (e.g., lower, outer wall of sheath 3 forms a wall of second conduit 3b); 
a wire lumen (e.g., first conduit 3a, Fig. 8B, paragraph [0089]) disposed within the wall of the main tubular portion and extending from the proximal end of the main tubular portion to the distal end of the main tubular portion (e.g., Fig. 8B), the wire lumen defined at least in part by a first sidewall portion of the wire lumen (e.g., labeled in annotated Fig. 8B below) and a second sidewall portion of the wire lumen (e.g., labeled in annotated Fig. 8B below), wherein the first sidewall portion of the wire lumen extends from the wire lumen to the central lumen (e.g., labeled in annotated Fig. 8B below), and wherein the second sidewall portion of the wire lumen extends from the wire lumen to an outermost side of the wall of the main tubular portion (e.g., labeled in annotated Fig. 8B below);
a wire (e.g., 10, Fig. 8B, paragraph [0089]) disposed in the wire lumen (e.g., Fig. 8B); and
one or more cutouts (e.g., 46, Fig. 8B, paragraph [0111]) in the second sidewall portion of the wire lumen but not in the first sidewall portion of the wire lumen (e.g., Fig. 8B, paragraph [0110]), the cutouts extending along a portion of the wall of the main tubular portion (e.g., Fig. 8B), the cutouts defining openings in the second sidewall portion of the wire lumen (e.g., paragraph [0111]), wherein the cutouts are not in fluid communication with the central lumen (e.g., conduits 3a and 3b are fluidically independent), and wherein the cutouts extend to allow the wire to bridge the cutouts when the main tubular portion bends at the cutouts (e.g., Fig. 8B).


    PNG
    media_image1.png
    297
    660
    media_image1.png
    Greyscale


As to Claim 2, Okada discloses the endotracheal tube of Claim 1, as discussed above.
Okada further discloses wherein each cutout is covered by a flexible material (e.g., Fig. 2A, 2B, Fig. 7 each illustrating an enclosed distal end since outer layer 43 is an elastic material used to cover the distal end, paragraph [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US PG PUB 2021/0015349; hereinafter “Okada”) in view of Melsheimer et al. (US PG PUB 2019/0091444; hereinafter “Melsheimer”).
As to Claim 3, Okada discloses the endotracheal tube of Claim 1, as discussed above.
Okada does not appear to specifically disclose an optics lumen extending along a length of the central lumen.
Melsheimer is structurally similar to Okada, teaching a tube including a main tubular portion illustrated in Fig. 2, the main tubular portion having a central lumen 16 (paragraph [0045]), a wire lumen 32 having a tension wire 34 therein (paragraph [0051], Figs. 2-4).  Melsheimer further teaches an optics lumen 30 extending along a length of central lumen 16 (e.g., 30, Fig. 2, paragraph [0050]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the additional lumen in the tube for optics as taught by Melsheimer for the advantage of providing visualization of a target site within a patient.
As to Claim 4, Okada and Melsheimer disclose the endotracheal tube of Claim 3, as discussed above.
Okada does not appear to specifically disclose wherein the optics lumen is disposed within the wall of the main tubular portion.
Melsheimer is cited for teaching the optics lumen.  Melsheimer teaches an optics lumen is disposed within a wall of a main tubular portion (e.g., 30, Fig. 2, paragraph [0050]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the additional lumen in the tube for optics as taught by Melsheimer for the advantage of providing visualization of a target site within a patient.
As to Claim 5, Okada and Melsheimer disclose the endotracheal tube of Claim 4, as discussed above.
Okada does not appear to specifically disclose wherein the optics lumen is disposed entirely within the wall of the main tubular portion.
Melsheimer is cited for teaching the optics lumen.  Melsheimer teaches wherein the optics lumen is disposed entirely within the wall of the main tubular portion (e.g., 30, Fig. 2, paragraph [0050]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the additional lumen in the tube for optics as taught by Melsheimer for the advantage of providing visualization of a target site within a patient.
As to Claim 6, Okada and Melsheimer disclose the endotracheal tube of Claim 3, as discussed above.
Okada does not appear to specifically disclose wherein the optics lumen includes a camera.
Melsheimer is cited for teaching the optics lumen.  Melsheimer teaches wherein the optics lumen includes a camera (e.g., 30, Fig. 2, paragraph [0050]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a camera in the additional lumen in the tube for optics as taught by Melsheimer for the advantage of providing visualization of a target site within a patient.
As to Claim 8, Okada discloses the endotracheal tube of Claim 2, as discussed above.
Okada is silent regarding a hub such that Okada does not appear to specifically disclose wherein the proximal end of the wire is connected to a hub.
Melsheimer teaches wherein the proximal end of the wire is connected to a hub (e.g., 14, Fig. 1, 6, 7, 8, paragraph [0059]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a hub as taught by Melsheimer for the advantage of providing and easily maintaining tension on the tension member 32 to adjust the orientation of the distal tip of the tube to aid in visualizing and acquiring a target at the target area of the body lumen (paragraph [0058] of Melsheimer).
As to Claim 9, Okada and Melsheimer disclose the endotracheal tube of Claim 8, as discussed above.
Okada is silent regarding a hub such that Okada does not appear to specifically disclose wherein the hub includes a collar moveable along a length of the hub, and wherein the proximal end of the wire is coupled to the collar.
Melsheimer is cited for teaching the hub.  Melsheimer teaches wherein the hub includes a collar (e.g., 44, Fig. 8, paragraph [0059]) moveable along a length of the hub (e.g., paragraph [0059], “an axially moveable inner member 44 (FIG. 8)”), and wherein the proximal end of the wire is coupled to the collar Fig. 8, (paragraph [0078], “the inner member 44 may move axially toward the flange 48 to tension the tension member 34”).
It would have been prima facie obvious to one having ordinary skill in the art to provide a hub as taught by Melsheimer for the advantage of providing and easily maintaining tension on the tension member 32 to adjust the orientation of the distal tip of the tube to aid in visualizing and acquiring a target at the target area of the body lumen (paragraph [0058] of Melsheimer).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US PG PUB 2021/0015349; hereinafter “Okada”) in view of Melsheimer et al. (US PG PUB 2019/0091444; hereinafter “Melsheimer”) as applied to Claim 3 above, and further in view of Totz (US PG PUB 2009/0125002; hereinafter “Totz”).
As to Claim 7, Okada and Melsheimer disclose the endotracheal tube of Claim 3, as discussed above.
Okada and Melsheimer do not appear to specifically disclose wherein the optics lumen includes a fiber optic cable.  However, using fiber optic cable for visualization means was well known in the art.
For example, Totz is directed to an endotracheal tube and teaches a lumen including a fiber optic cable integrated therein (e.g., paragraph [0059]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a fiber optic cable as taught by Totz for the advantage of transmitting an optical image signal from the distal end of the device to a display device external to the patient (paragraph [0059] of Totz).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US PG PUB 2021/0015349; hereinafter “Okada”) as applied to Claim 1 above, and further in view of Totz (US PG PUB 2009/0125002; hereinafter “Totz”).
As to Claim 10, Okada discloses the endotracheal tube of Claim 1, as discussed above.
Okada does not appear to specifically disclose a cuff.  However, the use of cuffs was well known in the art.
For example, Totz is directed to an endotracheal tube having a main tube (e.g., tube of catheter 270), whereby a cuff (e.g., 230, Fig. 2a, paragraph [0134]) is disposed about the main tubular portion proximate the distal end of the main tubular portion (e.g., Fig. 2a); and one or more cutouts (e.g., 256, Fig. 2a, paragraph [0134]) disposed within the interior of the cuff (e.g., Fig. 2a).
It would have been prima facie obvious to one having ordinary skill in the art to provide a cuff as taught by Totz for the advantage of achieving a seal with an inner wall of the trachea of the patient positioned generally toward the distal end of the endotracheal tube (paragraph [0025] and [0134] of Totz).
As to Claim 11, Okada and Totz disclose the endotracheal tube of Claim 10, as discussed above.
Totz is relied upon for teaching a distal cuff and as noted above, Okada discloses the flexible covering of the distal end (Fig. 2A, 2B, and Fig. 7 each illustrating an enclosed distal end since outer layer 43 is an elastic material used to cover the distal end, paragraph [0081]), such that the combination results in Okada’s flexible covering being over one of the cutouts disposed within the interior of the cuff since the cuff is disposed at the distal end.
It would have been prima facie obvious to one having ordinary skill in the art to provide a flexible material for the cuff cutouts as taught by Okada for the advantage of preventing debris from clogging the notches and to provide a device that is able to be easily sterilized.
As to Claim 12, Okada and Totz disclose the endotracheal tube of Claim 11, as discussed above.
The material of claimed cuff is neither claimed nor provided in the disclosure.  The covering is claimed as a flexible material although no specific material is claimed, nor are examples of specific materials provided in the disclosure.  The claim requires the cuff and the covering to be made of the same flexible material.  
Turning to the rejection, the cuff of Totz and the outer cover layer of Okada are each made from flexible materials used in medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the cuff and the covering out of the same flexible material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter or obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, Totz states at paragraph [0027], “endotracheal tube and catheter can preferably be constructed of a flexible, generally transparent material” which suggests the materials used for medical devices are well known and are suitable to use for various part of the medical device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donenfeld (US PAT NO. 4,685,457; hereinafter “Donenfeld”) in view of Schwartz et al. (US PAT NO. 6,539,942; hereinafter “Schwartz”).
As to Claim 13, Donenfeld discloses an endotracheal tube (e.g., Fig. 1, Abstract) comprising:
a main tubular portion (e.g., 10, Fig. 1, Fig. 2) including a distal end, a proximal end opposite the distal end (e.g., Fig. 1, col. 4, ll. 5-21), a tubular side wall (e.g., Fig. 1 see side wall defined by 16 and 12) comprising an exterior surface (e.g., 16, Fig. 2, col. 4, ll. 5-10) and an interior surface (e.g., 12, Fig. 2, col. 4, ll. 5-10), and a central lumen (e.g., 14, Fig. 2, col. 4, ll. 5-10) defined by the interior surface of the tubular side wall (e.g., Fig. 2, col. 4, ll. 5-10);
a wire lumen (e.g., one of passageways 36a-d, Fig. 2, col. 4, ll. 28-45) disposed within the tubular side wall and extending from the proximal end of the main tubular portion to the distal end of the main tubular portion (e.g., Fig. 2, col. 4, ll. 28-45);
a wire (e.g., one of control lines 38a-d, Fig. 2, col. 4, ll. 28-45) disposed in the wire lumen, and
a portion of the distal end of the endotracheal tube being moveable from a first position to a second curved position (e.g., Figs. 3, col. 4, l. 46 – col. 5, l. 17).
Donenfeld discloses at col. 2, ll. 52 – 59 that string or control line such as a monafilament, nylon line is carried within each of the passageways formed between the inner and outer walls of the air tube and the control lines are fixedly mounted by a weldment or other means to both the distal end and the proximal end of the air tube, but are movable within the passageways between such ends.
However, Donenfeld is silent as to openings in the exterior surface of the tubular side wall such that Donenfeld does not appear to specifically disclose multiple openings extending from the exterior surface of the tubular side wall and terminating within the wire lumen, the wire forming a straight line bridge across each opening when the endotracheal tube is in the second curved position.
In the same field of endeavor of endotracheal tubes devices and solving the same problem of difficulty navigating and articulating medical devices during intubation of a patient, Schwartz is directed to a device for facilitating intubation including an elongate tube a control wire and handgrip to curve the distal end of the device into an L-shaped configuration, which is produced via a series of interlinked, truncated ring-like elements disposed along the distal portion of the tube (Abstract).  The amount of force applied to the handgrip controls the degree of bend in the distal end of the device (Abstract).  The L-shaped configuration facilitates the proper visualization of the vocal cords by the imaging device (Abstract).  As seen in Fig. 1 and as described at col. 4, ll. 4 - 27, Schwartz teaches the improved endotracheal device 4 having an actuator in the form of handgrip 24 and further comprising body 10, body 10 having therein wire 20a for articulating the distal end of endotracheal device 4.  As described at col. 4, ll. 21-28, the L-shaped configuration is activated by a wire 20a attached to the actuator and extending from a jaw of the handgrip control mechanism 24 and passing through the device to the first interlinked ring 20b. The amount of force applied to the hand-grip 24 forces the actuator up, thereby tensioning the wire 20a which is connected to the last interlinked ring 20b, thereby controlling the degree of bend in the distal end 10a of the device 4.  Figs. 2-3 illustrate wire 20a spanning openings in the tubular body comprised of ring like elements 20 disposed at the distal end of the device (col. 3, ll. 1-5; col. 4, ll. 18-20).
Accordingly, Schwartz teaches multiple openings (labeled in annotated Fig. 2 below, with wire 20 a seen spanning the openings) extending from an exterior surface of the tubular side wall and terminating within a wire lumen (annotated Fig. 2 below), the wire forming a straight line bridge across each opening when the endotracheal tube is in the second curved position (annotated Fig. 2 below illustrating wire 20 a spanning the openings in a straight line thereacross.  With further regard to the combination, Examiner notes as set forth above, the Donenfeld “string or control line such as a monafilament, nylon line is carried within each of the passageways formed between the inner and outer walls of the air tube.”  And also that “[t]he control lines are fixedly mounted by a weldment or other means to both the distal end and the proximal end of the air tube, but are movable within the passageways between such ends” indicating the wires are under tension and are fixed at the openings such that the combination is not only technically possible but would also result in straight wires across the openings as well).

    PNG
    media_image2.png
    576
    553
    media_image2.png
    Greyscale

It would have been prima facie obvious to one having skill in the art to provide the openings in the endotracheal tube body as taught by Schwartz to the endotracheal tube of Donenfeld for the advantage of facilitating safe navigation through the trachea and for easily articulating the distal end of the device with minimal effort since the links reduce the amount of force applied to the handgrip which controls the degree of bend in the distal end of the device (col. 3, ll. 5-7; ll. 26-33).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAT No. 5,304,131 to Paskar disclosing a medical tube having a wire running to the distal end, the distal end having cutouts to form a predetermined region of weakness, whereby upon tension being applied to the wire the distal end of the tube bends in the direction of the predetermined region of weakness
US PAT NO 4,589,410 to Miller disclosing an endotracheal device to facilitate rapid intubation of the trachea with an endotracheal tube, with or without a laryngoscope in an operating room or under emergency field conditions where the insert end of an endotracheal tube may be selectively curled to accommodate varying physical conditions of the person to be intubated. The amount of curl imparted to the leading insert end of the endotracheal tube is controlled externally by the person intubating the patient by pulling on a ring attached to a cord within a tunnel on the outside of the tube, the end of the cord remote from the ring being attached to the tube in area above the balloon on the insert end of the tube.
US PAT No. 4,150,676 to Jackson disclosing endotracheal tubes of the permanently curved, plastic, disposable type are improved for nasal intubation by intubation direction control means which comprises a pull-cord carried in a lumen formed in the tube wall along the inside of the curve in the tube.
US PG PUB 2017/0203075 to Yan disclosing a wired, articulatable endotracheal tube as claimed
US PG PUB 2002/0013547 to Paskar disclosing openings for easier manipulation of a distal end medical device
US PG PUB 2020/0139082 to Matlock et al. disclosing openings for easier manipulation of a distal end medical device
US PG PUB 2008/0287741 to Ostrovsky et al. disclosing openings for easier manipulation of a distal end medical device
US PG PUB 2015/0101442 to Romo disclosing openings for easier manipulation of a distal end medical device
US PG PUB 2020/0367722 to Perez-Lizano disclosing an articulatable endotracheal tube

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        07 May 2022